Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to October 26, 2018.  17/115,144 appears to be a related case but has not been printed at this time.  Please inform the examiner of any other related cases, pending, allowed or abandoned.  It is noted in several locations in the specification citations are offered that are not relevant to the topic, see paragraph 89 for example.
The point of novelty is unclear.  In the present specification in paragraph 61, commercial sources of plasma protein fractions are listed.  As marketed, they are generally administered parenterally but not required to do so.  In paragraph 120 plasma comprising blood products and fractions can be used to treat wounds.  On page 15 in paragraph 129 and others, PPF1 is a PPF with approximately 88% normal human albumin in relation to total protein, 12% alpha and beta globulins, and no more than 1% gamma globulin.  Is this the specific plasma fraction intended?  Would any plasma fraction work in the invention?  (Plasmanate™ is 90% albumin.)  Which commercial preparations meet these limitations?  The examples show topical application.  As claimed, the invention reads on treating wounds topically with platelet rich plasma which is conventional in this art.




A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over each of Lee and Edwards.
Lee (WO 2007/139291) entitled "A Pharmaceutical Composition for Treatment of Wounds Containing Blood Plasma Component" teaches on page 4 last paragraph bridging to page 5, plasma derived from humans or livestock is applied to wounds topically.  On page 7 first paragraph the plasma can be in the form of fresh liquid plasma or a preparation prepared in various way in various forms.  All such forms of plasma can be used in the 
Edwards (2015/0064164) entitled "Tissue Disruption Treatment and Composition for Use Thereof" teaches in paragraphs 32 and 33, topically treating wounds with a composition comprising an active fraction separated from plasma.  In paragraph 51 wounds are defined.  In paragraph 61 sources of the plasma are listed including humans.
The claims may differ from each of the above references in what plasma fraction is administered in the method.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to employ an albumin containing plasma fraction in view of the teachings of each of Lee and Edwards because they teach any desired fraction of plasma may be used topically to treat wounds.  As claimed, it is not possible to determine precisely what plasma fraction, including water, may be intended.  In general, plasma protein fraction medications are defined as having >83% albumin.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
Claim 1 is directed to "an effective amount" but does not state what it is effective for.  And "plasma fraction" is unclear as to precisely what may be intended.  Note that water is a plasma fraction.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it is not directed to the presently claimed invention.  Correction is required.  See MPEP § 608.01(b).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tse (5,792,835) teaches topically treating wounds with plasma.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RALPH J GITOMER/Primary Examiner, Art Unit 1655